Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The amended claims 1-18 filed January 26, 2022 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing region interconnect control between multiple independent network partitions by utilizing SDN, RI router, binding dynamic routing protocols, a core switching network, tenants, and virtual routers, all in the claimed manner.
The claimed invention involves a region interconnect (RI) controller configured between a plurality of independent network partitions implemented by different software-defined networking (SDN) providers and a core switching network. The RI controller comprises a RI router that is configured to: update a configuration of the RI router in response to a request of creating a tenant having network resources distributed at the plurality of network partitions.  
The updating comprises: assigning a first identifier to the tenant for identifying traffic of the tenant; creating a virtual routing forwarding instance for the tenant and binding the first identifier and the virtual routing forwarding instance at the core switching network; and activating a dynamic routing protocol for the tenant at all routers and/or switches of the core switching network and binding a dynamic routing protocol instance to the virtual route forwarding instance.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456